       Case 3:16-cv-00236-WHO Document 1131-13 Filed 09/18/20 Page 1 of 2



 1   STEVEN L. MAYER (No. 62030)                 BETH H. PARKER (No. 104773)
     SHARON D. MAYO (No. 150469)                 PARKER LAW & MEDIATION
 2   JEREMY T. KAMRAS (No. 237377)               553 Douglass Street
     ARNOLD & PORTER KAYE SCHOLER LLP            San Francisco, California 94114
 3   Three Embarcadero Center, 10th Floor        Telephone:    (415) 531-1791
     San Francisco, California 94111-4024
 4   Telephone:    (415) 471-3100                HELENE T. KRASNOFF
     Facsimile:    (415) 471-3400                 (admitted pro hac vice)
 5   Email: steven.mayer@arnoldporter.com        PLANNED PARENTHOOD FEDERATION
              sharon.mayo@arnoldporter.com       OF AMERICA
 6            jeremy.kamras@arnoldporter.com     1110 Vermont Avenue, NW, Suite 300
     DIANA STERK (admitted pro hac vice)         Washington, DC 20005
 7   ARNOLD & PORTER KAYE SCHOLER LLP            Telephone:    (202) 973-4800
     250 West 55th Street                        Email: helene.krasnoff@ppfa.org
 8   New York, NY 10019-9710
     Telephone:    (212) 836-8000                AMY L. BOMSE (No. 218669)
 9   Email: diana.sterk@arnoldporter.com         ROGERS JOSEPH O’DONNELL
                                                 311 California St., 10th Floor
10   RHONDA R. TROTTER (No. 169241)              San Francisco, California 94104
     OSCAR D. RAMALLO (No. 241487)               Telephone: (415) 956-2828
11   ARNOLD & PORTER KAYE SCHOLER LLP            Email: ABomse@rjo.com
     777 S. Figueroa Street, 44th Floor
12   Los Angeles, California 90017
     Telephone:    (213) 243-4000
13   Email: rhonda.trotter@arnoldporter.com

14   Attorneys for Plaintiffs

15
                                  UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17
                                     SAN FRANCISCO DIVISION
18
19   PLANNED PARENTHOOD FEDERATION OF                 Case No. 3:16-cv-00236-WHO
     AMERICA, INC., et al.;
20                                                    [PROPOSED] ORDER GRANTING
                   Plaintiffs,                        PLAINTIFFS’ NOTICE OF
21         v.                                         MOTION FOR ATTORNEYS’ FEES
                                                      AND NON-STATUTORY COSTS
     CENTER FOR MEDICAL PROGRESS, et al.;
22
                   Defendants.                        Date:    November 18, 2020
23                                                    Time:    2:00 p.m.
                                                      Place:   Courtroom 2, 17th Floor
24                                                    Judge:   Hon. William H. Orrick
25
26
27
28

      [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND
                  NON-STATUTORY COSTS; Case No. 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-13 Filed 09/18/20 Page 2 of 2




 1          Plaintiffs Planned Parenthood Federation of America (“PPFA”), Planned Parenthood:

 2   Shasta-Diablo dba Planned Parenthood Northern California (“PPNC”), Planned Parenthood Mar

 3   Monte (“PPMM”), Planned Parenthood of the Pacific Southwest (“PPPSW”), Planned Parenthood

 4   Los Angeles (“PPLA”), Planned Parenthood/Orange and San Bernardino Counties (“PPOSBC”),

 5   Planned Parenthood Central Coast California (“PPCCC”), Planned Parenthood Pasadena and San

 6   Gabriel Valley (“PPPSGV”), Planned Parenthood of the Rocky Mountains (“PPRM”), Planned

 7   Parenthood Gulf Coast (“PPGC”), and Planned Parenthood Center for Choice (“PPCFC”)

 8   (collectively “Plaintiffs”) have moved for their attorneys’ fees and non-statutory costs from

 9   Defendants Center for Medical Progress (“CMP”), BioMax Procurement Services LLC

10   (“BioMax”), Daleiden, Merritt, Lopez, Rhomberg and Newman (collectively, “Defendants”).

11          Having reviewed the briefing and the arguments of counsel, the Court hereby finds that the

12   Motion is well taken, and that there are good grounds for granting the motion:

13          Plaintiffs’ Motion is GRANTED.

14          Defendants are ordered to pay Plaintiffs’ attorneys’ fees in the amount of

15   $______________ and non-statutory costs in the amount of $______________.

16
17   IT IS SO ORDERED.

18
19
20   Dated: ___________________

21
22                                                     United States District Court Judge
23
24
25
26
27
28
                                                      1
     [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND
                 NON-STATUTORY COSTS; Case No. 3:16-cv-00236-WHO
